McAvoy, J.
The petitioners-landlords. seek to remove the tenant from the premises in question on the ground that they are in good faith going to withdraw the same from the rental market, and they allege in their petition that such housing *82accommodations shall not hereafter be offered for rent as such.
The tenant in her answer alleged that such proceeding was not brought “ in good faith ” but rather to circumvent the Housing and Bent Act of 1947 (U. S. Code, tit. 50, Appendix, § 1881 et seq.).
Paragraph (5) of subdivision (a) of section 209 of the Housing and Bent Act of 1947, as amended in 1948, provides that a tenant may be removed where “ The landlord seeks in good faith to recover possession of such housing accommodations for the immediate purpose of withdrawing such housing accommodations from the rental market, and such housing accommodations shall not hereafter be offered for rent as such ”,
. The question to be determined here is whether the petitioners-landlords are acting in good faith in withdrawing the housing accommodations from the rental market. On the trial of this proceeding both of the landlords admitted that their real reason in commencing this proceeding was to get rid of the tenant. The motives of the landlords in seeking to remove the tenant directly bears upon the question of their ‘ ‘ good faith ’ ’. Their frank admissions negatives any claim that the proceeding is brought in “ good faith” for the purpose contemplated by the regulation.
The apartment in question was one of a four-family unit and certainly it could not be the intention of the landlords to permanently remove the same from the rental market. To hold with the landlords in the light of their testimony would be deliberately circumventing the spirit and intent of the regulation.
The motion to dismiss this proceeding is, therefor, granted.